UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4097


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JON DEL BAKER,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00551-REP-1)


Submitted:    July 29, 2009                 Decided:   August 17, 2009


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt,   Valencia   Roberts-Brower,  Assistant   Federal  Public
Defenders, Richmond, Virginia, for Appellant.    Dana J. Boente,
United States Attorney, S. David Schiller, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jon Del Baker pled guilty to importing marijuana, in

violation    of     21   U.S.C.    §§    952,     960   (2006).      He     received    a

sentence     of    eighteen       months’        imprisonment     and     four   years’

supervised        release.        After      Baker      repeatedly      violated     his

supervised release, the district court revoked his release, and

sentenced him to twenty-four months’ imprisonment.                        Baker filed

a timely appeal.

            On appeal, Baker contends that his twenty-four month

sentence, the statutory maximum, is plainly unreasonable.                          Baker

argues that the district court failed to adequately explain its

sentences, failed to promote the purposes of sentencing, and

created    an     unwarranted      sentencing         disparity    among     similarly

situated defendants.

            We will affirm a sentence imposed after revocation of

supervised      release      if   it    is   within     the    applicable    statutory

maximum and is not plainly unreasonable.                      See United States v.

Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                            We first

assess the sentence for unreasonableness, “follow[ing] generally

the procedural and substantive considerations that we employ in

our review of original sentences, . . . with some necessary

modifications       to    take     into      account     the     unique     nature     of

supervised release revocation sentences.”                       Id. at 438-39; see

United States v. Finley, 531 F.3d 288, 294 (4th Cir. 2008) (“In

                                             2
applying        the    ‘plainly            unreasonable’            standard,                   we     first

determine,       using       the    instructions            given     in   Gall             [v.        United

States,    128    S.     Ct.       586,    597       (2007)],    whether           a       sentence         is

‘unreasonable.’”).                 If    we     conclude       that    a   sentence                   is    not

unreasonable, we will affirm the sentence.                             Crudup, 461 F.3d at

439.     Only if a sentence is found procedurally or substantively

unreasonable will this court “decide whether the sentence is

plainly unreasonable.”                  Id.; see Finley, 531 F.3d at 294.

               Although the district court must consider the Chapter

7     policy    statements          and        the       requirements         of           18        U.S.C.A.

§§ 3553(a), 3583 (West 2006 & Supp. 2009), “the court ultimately

has broad discretion to revoke its previous sentence and impose

a term of imprisonment up to the statutory maximum.”                                                 Crudup,

461    F.3d     at     439     (internal             quotation        marks        and          citations

omitted).         A     sentencing             court      must     provide             a        sufficient

explanation of the sentence to allow effective review of its

reasonableness on appeal.                      United States v. Moulden, 478 F.3d

652, 657 (4th Cir. 2007) (probation revocation).                                   But the court

need      not     “robotically                 tick       through       § 3553(a)’s                    every

subsection,” or “explicitly discuss every § 3353(a) factor on

the record.”          United States v. Johnson, 445 F.3d 339, 345 (4th

Cir. 2006) (internal quotation marks and citation omitted).

               Here,     Baker            concedes         that,       because                  his        drug

importation       offense          was     a    class      D   felony      under                18    U.S.C.

                                                     3
§ 3559(a)(4)          (2006),          the      statutory           maximum          amount       of

imprisonment         upon       revocation           was    two     years.           18     U.S.C.

§ 3583(e)(3).             Therefore,           Baker       was     sentenced        within        the

applicable statutory maximum.

               Further, we find that Baker’s sentence was not plainly

unreasonable.             The     district         court         indicated      that       it    was

concerned with Baker’s extensive criminal history, the repeated

lenient sentences he received from the court, and the “flagrant

nature” of Baker’s violations.                       These statements make it clear

that the district judge believed that Baker had not learned from

the    repeated      chances      he     was    given       by    the     court,     had    little

respect for the mandates of the court, and had little desire to

obey    its    orders.           Though      the      judge       did    not   discuss          every

§ 3553(a)       factor      on     the       record,        such        rote   recitation         is

unnecessary          to   demonstrate           adequate          consideration            of    the

statutory factors.          See Johnson, 445 F.3d at 345.

               Baker’s argument that the district court’s sentencing

Baker     to     the      statutory            maximum        resulted         in     sentencing

disparities has little merit.                        As the record reflects, Baker

violated       the     conditions         of     his       release        on   six     different

occasions in two years.                   Baker tested positive for marijuana

four times.          On two other occasions, Baker failed to submit to

drug testing as required.                 These repeated violations indicate a

lack of respect for the court and the law.                               Because there is a

                                                 4
limited   range    of    sentencing    options      available     to   the    court

during release revocation hearings it is not surprising that

Baker received the same sentence as offenders with other types

of violations.      Moreover, avoidance of sentencing discrepancy is

but one of many factors to be considered by the court when

fashioning its sentence.

              Accordingly,       because       Baker’s    sentence      was       not

unreasonable, much less plainly so, we affirm the judgment of

the district court.           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   expressed        in   the

materials     before    the    court   and     argument   would   not    aid      the

dispositional process.



                                                                         AFFIRMED




                                           5